DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, claim 1-15, in the reply filed on September 30, 2022 is acknowledged.  
After further consideration, the restriction requirement as set forth in the Office Action mailed on August 3, 2022 is hereby withdrawn, and claims 1-20 are fully examined for patentability under 37 CFR 1.104.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ota (US Pub. 2010/0245638) in view of Kim et al. (US Pub. 2014/0175586; hereinafter “Kim”) and Lin et al. (US Pub. 2014/0339606; hereinafter “Lin”).
Ota discloses [Re claim 16] a direct-bond hybridization (DBH) sensor wafer, comprising: a sensor wafer 1 (page 2, paragraph 31) comprising a detector layer (2, 3, 4) (page 2, paragraphs 31 and 32); and a Bayer filter (CF) (RGB filter; page 3, paragraphs 48 and 49) onto the detector layer (2, 3, 4) of the sensor wafer 1 (see fig. 9) comprising: a Bayer filter (CF) pattern with varying thicknesses at various pattern sections (21r, 21g, 21b) (pages 5-6, paragraph 80); a planarization layer 18 (page 3, paragraph 47) between the various pattern sections (21r, 21g, 21b) and the detector layer (2, 3, 4) and having various thicknesses at each of the various pattern sections (21r, 21g, 21b) (see fig. 9); and a separation wall 22 (page 3, paragraph 51) surrounding the Bayer filter (CF) pattern (21r, 21g, 21b) and the planarization layer 18 (see fig. 9).
Ota fails to disclose explicitly wherein the Bayer filter transferred onto the detector layer of the sensor wafer by using DBH fusion bond technology; a bonding oxide; and a surrounding oxide.
The DBH fusion bond relates to a method step instead of relating to product features.  And this claim is a product claim, not a method claim (see explanation below).
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Furthermore, “because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.”  Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).  However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 (see MPEP § 2113).
Kim discloses a planarization layer 16 formed of an oxide layer (page 2, paragraph 45).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an oxide layer for a planarization layer, as taught by Kim, in order to obtain insulation properties between color filters and a detector layer.
And Lin discloses an oxide grid 108 (page 2, paragraph 29) that surrounds color filters 110 (page 2, paragraph 30; see fig. 1B).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an oxide layer to surround color filters, as taught by Lin, in order to block incident light diffusing to neighboring unit pixels while providing insulation around the color filters.
Ota discloses [Re claim 20] wherein the Bayer filter (CF) is narrower than the sensor wafer 1 (each color filter is narrower than the substrate 1, and the RGB filter, three filters together, is also narrower than the substrate 1; see fig. 9).

Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 17 recites the Bayer filter pattern comprises RBGY filters at the various pattern sections.  
Claim 18 recites the sensor wafer comprises: a read-out integrated circuit (ROIC) substrate; ROIC integrated circuit (IC)/interlayer dielectric (ILD) layers disposed on the ROIC substrate; a DBH integration layer disposed on the IC/ILD layers; and the detector layer disposed on the DBH integration layer.
Claim 19 recites the Bayer filter has sub-micron filter alignment with the sensor wafer.
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites depositing second oxide with x thickness onto a sensor wafer; executing layer transfer of the optical element by a DBH fusion bond technique to the sensor wafer whereby the first and second oxides form an oxide layer of n thickness between the optical element and the sensor wafer; and removing the handle wafer.
Claim 7 recites depositing second oxide with x thickness onto a sensor wafer; executing layer transfer of the Bayer filter pattern by a DBH fusion bond technique to the sensor wafer whereby the first and second oxides form an oxide layer of n thickness between the Bayer filter pattern and the sensor wafer; and removing the handle wafer.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-6 and 8-15 variously depend from claim 1 or 7, so they are allowed for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        November 19, 2022